Citation Nr: 0639275	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-40 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Department of Veterans Affairs death 
pension benefits.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran served with the recognized Philippine guerillas 
from December 1942 to January 1945.  He died in January 2004.  
The appellant is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran served with the Philippine guerillas from 
December 1942 to January 1945.

2.  The veteran died in May 2004.  The death certificate 
lists sepsis and acute renal failure as immediate causes of 
death, with aspiration pneumonia and urinary tract infection 
listed as antecedent causes and transitional cell cancer of 
the bladder listed as an underlying cause.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The fatal diseases processes were not manifest during 
service or within one year of separation and are unrelated to 
service.





CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The basic eligibility requirements for VA death pension 
benefits are not met.  38 U.S.C.A. §§ 107, 1521,, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. § § 3.1, 3.3, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the claimant 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the claimant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 



A. Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 120-121.

In a letter dated in May 2004, the RO provided the appellant 
with notice regarding her claims.  The May 2004 notice 
informed the appellant of the evidentiary requirements of the 
claims for service-connected death benefits and death pension 
benefits.  This letter also explained VA's duty to assist her 
in the development of her claim.  The appellant was advised 
what evidence VA would obtain on her behalf and what evidence 
VA would assist her in obtaining.   She was also told that VA 
would obtain all medical records that the veteran told them 
about and that they would get a medical opinion if it were 
necessary.  Additionally, the appellant was advised that she 
should submit any evidence relevant to her claim.  This 
notice complied with the timing requirements of Pelegrini, as 
it was provided prior to the rating decision on appeal.  

B.  Duty to Assist

The RO made reasonable efforts to assist the appellant with 
the development of her claims.  The relevant records have 
been obtained and associated with the claims file.  The 
appellant has not identified any outstanding evidence.

The duty to assist under § 3.159(c)(4) includes providing a 
medical examination or medical opinion when necessary to make 
a decision on a claim.  In this case, the evidence does not 
show that such an opinion is necessary.  As there is no 
evidence that establishes that the veteran suffered an 
injury, disease or event noted during his military service 
related to bladder cancer or a urinary tract condition, and 
as such a disability was not diagnosed until years following 
service, the Board finds that having a VA physician review 
the veteran's claims file for an opinion of etiology 
concerning the veteran's renal disease is not appropriate in 
this case. 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004). 


II.	Analysis of Claims

A.  Service connection for the cause of the veteran's death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A.  § 1310.  
The appellant contends that illnesses the veteran contracted 
during service contributed to his death.   

The cause of the veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
be singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symtpomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war, and certain chronic diseases, including nephritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A death certificate on file shows that the veteran died at 
Our Lady of Mercy Specialty Hospital, Bacolod City, on 
January 14, 2004, at the age of 82.  The immediate causes of 
death were recorded as sepsis and acute renal failure.  
Aspiration pneumonia and urinary tract infection were 
recorded as antecedent causes, and transitional cell cancer 
of the bladder was recorded as an underlying cause.  At the 
time of the veteran's death, service connection was not in 
effect for any conditions.

There are no service medical records in evidence. The 
evidence does not reflect treatment or diagnosis of nephritis 
within one year of separation from service or for years 
thereafter.  The earliest evidence of treatment for a kidney 
condition is contained in an affidavit from a private 
physician dated in September 1968.  It stated that the 
veteran underwent a right nephrolithomy in March 1965.  This 
affidavit does not provide any evidence that would tend to 
establish a nexus between the veteran's kidney disability and 
his service.  
 
Other post-service medical records dated from 1989 through 
2004 show that the veteran underwent treatment for 
cystolithiasis, urinary tract infections and for bladder 
cancer.  These records do not provide any evidence of a nexus 
between the veteran's service and any of the conditions noted 
in the death certificate as intermediate, underlying or 
antecedent causes of death.  

The record also includes several statements submitted by the 
veteran during his lifetime as well as several statements 
submitted by the veteran's comrades.  The statements 
submitted by the veteran contain assertions that his 
disabilties began during service.  The statements submitted 
by the veteran's comrades reported their recollections of 
illnesses the veteran had during service.  The Board notes 
that such observations offered by laypersons such as these 
are not competent evidence for the purpose of a service 
connection claim.  Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App.183 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge), aff'd sub nom. Routen v. West  142 F.3d  1434 
(Fed. Cir. 1998) cert. denied, 119 S.Ct. 404(1998).  
Accordingly, these assertions are not sufficient to provide a 
nexus between the veteran's service and his disabilities.  

In sum, there is no evidence that the veteran was diagnosed 
or treated for a urinary tract condition or for bladder 
cancer during service.   Evidence of treatment for these 
conditions is first shown many years after service.  
Furthermore, there is no evidence of a medical nexus between 
the veteran's service and the conditions listed as immediate 
and antecedent causes of death.   While we sympathize with 
the appellant's loss of her husband, the Board finds that the 
veteran's death was unrelated to service or a service-
connected disability.

B.  VA Death Pension Benefits

The law provides that the Secretary of the Department of 
Veterans Affairs shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or at the time 
of death was receiving (or entitled to receive) compensation 
or retirement pay for a service-connected disability, pension 
at the rate prescribed by this section.  38 U.S.C.A. § 
1541(a).  Section 1521(j) provides that a veteran meets the 
service requirements of this section if such veteran service 
in the active military, naval, or air service - (1) for 
ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.

The law also provides, however, that service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of benefits 
set forth in § 1541.  38 U.S.C.A. § 107(a).

The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The record shows that the veteran's only service was with the 
recognized guerillas from December 1942 to January 1945.  The 
law specifically excludes such service for purposes of 
entitlement to death pension benefits.  Therefore, the 
appellant does not meet the basic eligibility requirements 
for VA death pension benefits.

In cases such as this one, where the law and not the evidence 
is dispositive of the issue before the Board, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appellant's 
claim for death pension is denied.

 
ORDER


Service connection for the cause of the veteran's death is 
denied.

Entitlement to VA death pension benefits is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


